188 F.2d 472
BALES,v.UNITED STATES.
No. 13428.
United States Court of Appeals Fifth Circuit.
April 25, 1951.Rehearing Denied May 30, 1951.

Clifton H. Tupper, Earl W. Smith, San Angelo, Tex., for appellant.
Cavett S. Binion, Asst. U.S. Atty., Fort Worth, Tex., for appellee.
Before HOLMES, MCCORD and RUSSELL, Circuit Judges.
PER CURIAM.


1
We find no reversible error in the record of appellant's trial, either in the rulings of the trial court on the evidence or its instructions to the jury.  There is substantial evidence to support the verdict, and the judgment is accordingly

Affirmed.1


1
 See Glasser v. U.S., 315 U.S. 60, 68, 62 S.Ct. 45, 86 L.Ed. 680; Zimberg et al. v. U.S., 1 Cir., 142 F.2d 132